UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1465


CLASSIE REELS CURLEY,

                Plaintiff - Appellant,

          v.

ADAMS CREEK ASSOCIATES; BILLIE DEAN BROWN, As General
Partner for Adams Creek Associates; GEORGE H. ELLINWOOD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:08-cv-00021-H)


Submitted:   December 6, 2010             Decided:   January 28, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry S. Height, LAW OFFICE OF LARRY S. HEIGHT, Raleigh, North
Carolina, for Appellant.   L. Lamar Armstrong, Jr., ARMSTRONG &
ARMSTRONG, P.A., Smithfield, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Classie      Reels       Curley        appeals      the     district     court’s

order    dismissing      her    claims        to    quiet      title    on    a   parcel    of

waterfront       property      in    North     Carolina         and     granting     summary

judgment in favor of Appellee Adams Creek Associates (“Adams

Creek”) on Curley’s claim that she is the owner of the property

through    adverse       possession.               The   district        court     dismissed

Curley’s       first     two    claims         for       lack     of     subject      matter

jurisdiction      and    concluded        that      with      respect    to   her    adverse

possession claim, she had not satisfied the elements pursuant to

North Carolina law.         We affirm.



                                    I.    Jurisdiction

            We review de novo a district court’s grant of a motion

to dismiss under Fed. R. Civ. P. 12(b)(6).                               Philips v. Pitt

Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th Cir. 2009).                                    To

survive    a     Rule    12(b)(6)         motion,        a    complaint’s         “[f]actual

allegations must be enough to raise a right to relief above the

speculative level” and have enough facts to state a claim to

relief    that    is    plausible        on   its    face.        Bell    Atl.      Corp.   v.

Twombly, 550 U.S. 544, 555-56 (2007).                        Generally, when ruling on

a Rule 12(b)(6) motion, a judge must accept as true all of the

factual allegations contained in the complaint.                               Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007).

                                              2
               The     Rooker-Feldman *        abstention         doctrine       establishes

that       a   federal    district           court       lacks    jurisdiction        over    a

litigant’s       challenge       to     a     state       court    decision,       including

allegations that the state court’s action was unconstitutional.

See Feldman, 460 U.S. at 476, 482-83 & n.16; Rooker, 263 U.S. at

415-16.         This     jurisdictional          bar      includes      claims     that      are

“inextricably         intertwined”           with    a    state    court     judgment        and

precludes a district court from reviewing decisions of any level

of state court.           Jordahl v. Democratic Party of Va., 122 F.3d

192, 199 (4th Cir. 1997) (internal quotation marks omitted).

               The doctrine disallows a federal court from reviewing

not only claims actually presented to a state court, but also

constitutional claims that derive from the state court judgment,

“as    when      success        on     the     federal       claim       depends      upon    a

determination that the state court wrongly decided the issues

before it.”          Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997)

(internal quotation marks omitted).                        Thus, “a party losing in

state court is barred from seeking what in substance would be

appellate       review     of    the    state        judgment      in    a   United    States

district court, based on the losing party’s claim that the state

judgment        itself      violates           the       loser’s        federal     rights.”


       *
       District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).



                                                3
Johnson v.       De    Grandy,       512    U.S.   997,     1005-06    (1994).         The

doctrine is confined to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered

before    the    district       court      proceedings     commenced    and    inviting

district court review and rejection of those judgments.”                             Exxon

Mobil    Corp.    v.    Saudi    Basic      Indus.    Corp.,   544     U.S.    280,    284

(2005).

            Here, Curley asked the district court to invalidate a

proceeding brought to register a parcel of disputed property

pursuant to North Carolina’s Torrens Act, N.C. Gen. Stat. Ann.

§ 43-1, et seq. (West 2009).                 She claimed that both the Torrens

Act and her due process rights were violated when the court

proceeded    to       dispose   of    the    property      without    notice    to    her.

After reviewing the record, we conclude that Curley’s claims

fall squarely within the ambit of the Rooker-Feldman doctrine,

as she is “seeking what in substance would be appellate review

of the state judgment.”           See De Grandy, 512 U.S. at 1005-06.



                            II.       Adverse Possession

            Curley       next    claims       error   in    the   district      court’s

decision granting summary judgment to Adams Creek on her adverse

possession claim.          We review a district court’s order granting

summary judgment de novo, drawing reasonable inferences in the

light most favorable to the non-moving party.                         Hooven-Lewis v.

                                              4
Caldera, 249 F.3d 259, 265 (4th Cir. 2001).                     Summary judgment

may be granted only when “there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter

of law.”    Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).

            Again, we have reviewed the record and conclude the

district court committed no error.                   Curley only makes vague,

unsubstantiated,       and    self-serving      allegations       that    she     has

possessed the property continuously for the prescriptive period.

The record is clear that she lives in Pennsylvania, and has done

so for many years.       Her claims that she attends reunions at the

disputed   property     and    allows    her    nephews    to    live    there     as

tenants at will lack support in the record, even if they were

legally    sufficient    to    satisfy       North    Carolina’s    elements      of

adverse possession.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument      because     the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         5